Citation Nr: 0700117	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  04-23 141	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to reimbursement for travel expenses to 
medical services at a private facility on June 18, 2003; 
September 22, 2003; and February 4, 2004.

2.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for loss of vision in left eye due to 
VA treatment.

3.  Entitlement to special monthly compensation, based on a 
need for the regular aid and attendance of another person, or 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in March 2006, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The veteran presented testimony before the Board in March 
2006.  Unfortunately, the recording of this proceeding was 
lost.  The veteran was afforded an opportunity for another 
hearing but indicated that he was no longer able to attend 
and therefore, no longer desired a hearing.  

The issue of entitlement to special monthly compensation, 
based on a need for the regular aid and attendance of another 
person, or being housebound, is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran incurred expenses for travel expenses to 
medical services at a private facility on June 18, 2003; 
September 22, 2003; and February 4, 2004, at the Dean A. 
McGee Eye Institute.

2.  At the time of the transportation expense incurrence, 
service connection was in effect for the following 
disabilities:  bilateral hearing loss, evaluated as 100 
percent disabling; post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling; and tinnitus, evaluated as 
10 percent disabling.

3.  The disability for which the veteran was treated on June 
18, 2003; September 22, 2003; and February 4, 2004, was a 
nonservice-connected disability.

4.  The record on appeal does not contain medical evidence 
that the veteran's loss of vision in left eye is due to VA 
carelessness, negligence, lack of proper skill or similar 
instance of fault on the part of VA in furnishing the his 
medical treatment.

5.  The record on appeal does not contain medical evidence 
that the veteran's loss of vision in left eye was due to an 
event not reasonably foreseeable in furnishing his medical 
treatment.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to reimbursement for 
travel expenses to medical services at a private facility on 
June 18, 2003; September 22, 2003; and February 4, 2004, have 
been met.  38 U.S.C.A. §§ 111, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 17.143 (b) (2006).

2.  The requirements for benefits pursuant to 38 U.S.C.A. 
§ 1151 for loss of vision in left eye due to VA medical 
treatment have not been met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. § 3.358 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151, and reimbursement of medical expenses, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Prior to initial adjudication 
of the veteran's claims, letters dated in November 2003 and 
January 2003 satisfied the duty to notify provisions; 
additional letters were sent in March 2004, February 2005, 
and October 2005.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran's service medical records, VA medical 
treatment records, and identified private medical records 
have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  
Although the duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, a VA examination 
was not accorded the veteran in this case as none was 
required.  See 38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Claim Under 38 C.F.R. § 1151 

The Board notes that the history of the veteran's left eye 
disorder is complex and of great length.  Initially, the 
veteran underwent removal of a cerebellar pontine angle tumor 
at a private facility in March 1990.  In the postoperative 
report, the private facility surgeon noted that he was 
required to perform a tarsorrhaphy, or lower eyelid 
suspension, on the veteran's left eye, because the tumor 
removal surgery failed to salvage the facial nerve.  VA 
treatment records beginning in September 1991 show that the 
veteran began to experience left eye vision problems; by 
early 1992, it was clear that the veteran had developed a 
corneal ulcer in his left eye.  Subsequent to the veteran 
signing authorization and consent forms, acknowledging that 
he had been informed of, understood, and agreed to proceed 
despite, the potential risks of the surgery, a tarsorrhaphy 
resection was conducted in June 1992.

Following the June 1992 tarsorrhaphy, the veteran stated that 
he wanted to have procedures to reopen the eyelid.  
Consequently, VA treatment records dated July 1992 through 
September 1993 show that this revision of the tarsorrhaphy 
was conducted gradually.  To that end, VA treatment notes 
from the September 1993 procedure in which the eyelid was 
slightly more opened concluded that due to the 7th cranial 
nerve palsy (a result of the 1990 cerebellar pontine angle 
tumor removal), opening the eyelid any further was not 
recommended.  However, VA treatment notes dated in August 
1994, November 1994, and January 1995 noted that the veteran 
requested that the tarsorrhaphy be further taken down.  

Further VA postoperative treatment records dated through 1995 
and 1996 continue to note that the left eye, status post 
tarsorrhaphy, was doing well.  However, a March 1997 VA 
treatment record noted that the veteran's left eye cornea had 
some opaqueness.  This opaqueness, or corneal haze, was also 
noted by a private physician, Dr. A. A. W., in a September 
1998 letter.  Dr. A. A. W. referred the veteran for outside 
evaluations and opinions; it was generally concurred that 
despite left eye vision of 20/125, he was not a good 
candidate for a left eye corneal transplant, due to a 
neurotrophic cornea and incomplete lid closure.  A May 1999 
VA surgical report and authorization and consent form note 
that the veteran underwent an additional tarsorrhaphy that 
month; a September 2001 VA treatment record notes that while 
there continued to be corneal opacity, it was stable as 
compared to 1999, and was likely the result of the ulcer that 
developed following the 1990 surgery.  

Most recently, a December 2002 letter from the veteran's 
private eye surgeon noted the veteran underwent an additional 
tarsorrhaphy at some point in late 2002, and reported that in 
stabilizing the veteran's corneal surface during this most 
recent tarsorrhaphy, the veteran lost all vision in his left 
eye.

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151 (2006).

The provisions of 38 U.S.C.A. § 1151 provide that when there 
is no willful misconduct by a veteran, disability resulting 
from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  See also 38 
C.F.R. § 3.358 (2006).

The veteran contends that benefits are warranted for the 
disability at issue, under the provisions of 38 U.S.C.A. § 
1151, due to the actions of VA medical personnel beginning in 
June 1992.  Specifically, the veteran asserts that the use of 
inexperienced VA medical personnel, particularly medical 
residents and physician's assistants, who he argues lacked 
the skill to perform medical procedures properly, ultimately 
led to him having total blindness in his left eye.  While 
there is evidence that the veteran underwent repeated 
tarsorrhaphy revisions at a VA facility beginning in June 
1992, there is no evidence that the VA medical personnel who 
conducted these procedures were inexperienced, or that the 
opacified cornea which developed was the result of careless 
or negligent VA hospitalization or treatment.  Additionally, 
there is no evidence that the eventual loss of vision was 
caused by an event that was not reasonably foreseeable.

Review of records of VA treatment of the veteran's left eye 
from June 1992 through June 1996 show that the majority were 
signed by a medical doctor (M.D.).  One postoperative 
evaluation was conducted by a physician's assistant; however, 
the treatment record notes that an M.D. approved and signed 
off on the evaluation.  Although the veteran has alleged that 
the loss of vision in the left eye was due to inexperienced 
VA staff, there is no evidence that those VA medical 
personnel who treated the veteran were inexperienced, and 
more importantly, that any of the veteran's surgical and 
postoperative care constituted careless or negligent VA 
hospitalization or treatment. 

Additionally, the only letter which offers an opinion as to 
the veteran's loss of vision in left eye is the February 2002 
letter from Dr. J. V. H.  It is therein stated that the 1990 
surgical removal of a cerebellar pontine angle tumor had side 
effects, which resulted in exposure keratitis, and ultimately 
resulted in the opacified cornea.  As noted above, the 
private physicians who performed the 1990 removal of the 
cerebellar pontine angle tumor also conducted a tarsorrhaphy; 
Dr. J. V. H.'s letter makes no mention of the VA 
tarsorrhaphies at all, and does not assert that either the 
exposure keratitis or the opacified cornea were the result of 
careless or negligent VA hospitalization or treatment.  
Additionally, in the private specialists' letters of 1996 and 
1998 concerning the veteran's candidacy for corneal 
transplant surgery, all of them discuss the history of the 
veteran's left eye condition; none of them note that the June 
1992 tarsorrhaphy or the follow-up treatment were careless or 
reckless in any manner.

There is also no evidence that either the opacified cornea or 
the eventual loss of vision was caused by an event that was 
not reasonably foreseeable.  The evidence shows that the 
veteran was fully aware of the possible risks of the 
tarsorrhaphy.  Prior to both the June 1992 and May 1999 
tarsorrhaphies, the veteran signed an authorization and 
consent form, signifying that he had been informed of, 
understood, and agreed to proceed despite, the potential 
risks of the surgery.  Additionally, treatment records from 
the July 1992 through September 1993 gradual tarsorrhaphy 
revision procedures contain many references to a need to 
conduct the reopening slowly as to not cause trauma to the 
eye, and that aggressive artificial lubrication of the eye 
was necessary as to not cause overexposure of the cornea.  
The records note that significant effort was made to avoid 
any complications.

Finally, despite the statements from the veteran as to the 
reasons for his current loss of vision in left eye, it is 
well established that a layperson without medical training, 
such as the veteran, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a) (1).

Because the record does not show that veteran's loss of 
vision in left eye was the result of careless or negligent VA 
hospitalization or treatment, or were caused by an event that 
was not reasonably foreseeable, the preponderance of the 
evidence is against his claim.  As such, the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Medical Expenses Reimbursement

Initially, the Board notes that the February 2005 statement 
of the case erred when noting that the veteran was seeking 
reimbursement of expenses for dates in June 2003, July 2003, 
August 2003, September 2003, and February 2004.  As the 
record contains travel vouchers reimbursing the veteran for 
the cost of the tolls and mileage for all of these trips, and 
the denial of reimbursement concerns only the dates of the 
three surgeries, the Board will focus its discussion on the 
veteran's claim for reimbursement for the cost of the hired 
driver in June 2003, September 2003, and February 2004.

The facts of this case are not in dispute.  A December 2002 
letter from the veteran's private physician noted the 
veteran's need for the left eyelid surgery.  A June 2003 
email to the veteran from Dr. S. L. M., Chief of the Medical 
Administration Service at the veteran's nearest VA Medical 
Center (MC), notified the veteran that VA would authorize his 
left eyelid surgery.  A June 2003 letter from the veteran's 
private physician to the veteran noted that due to the nature 
of the surgery, the veteran would not be able to drive home 
after the procedure, and needed to either make reservations 
for overnight accommodation, or secure transportation to get 
home.  Similar letters were sent by the private physician to 
the veteran in February 2004, prior to the third surgery, the 
latter noting that the private facility was approximately 120 
miles each way from the veteran's home.  The veteran 
contracted with a private driver to transport him to and from 
the private facility on the day of each surgery at a cost of 
$50.00 per day. 

Section 17.143 of Title 38 of the Code of Federal Regulations 
(C.F.R.) pertains to the transportation of claimants and 
beneficiaries.  Subpart (b) provides that transportation at 
government expense shall be authorized, subject to the 
deductible established in 38 C.F.R. § 17.101, for (1) a 
veteran or other person traveling in connection with 
treatment for a service-connected disability (irrespective of 
percent of disability); (2) a veteran with a service-
connected disability rated at 30 percent or more, for 
treatment of any condition; (3) a veteran receiving VA 
pension benefits; or (4) a veteran whose annual income, as 
determined under 38 U.S.C. § 1503, does not exceed the 
maximum annual rate of pension which would be payable if the 
veteran were eligible for pension, or who is unable to defray 
the expenses of travel.  38 C.F.R. § 17.143 (b) (2006).
As noted above, the authorization of transportation at 
government expense for the four categories of veterans listed 
is subject to the deductible set forth in 38 C.F.R. § 17.101 
(2006).  However, the only part of 38 C.F.R. § 17.101 
pertinent to transportation reimbursement claims is subpart 
(k), which concerns VA-provided ambulance and other emergency 
transportation charges.  38 C.F.R. § 17.101 (k).  In this 
case, the veteran's transportation was provided by a non-VA 
driver, and was not necessary for emergency purposes; it was 
scheduled in conjunction with the veteran's planned, 
preauthorized surgery.  Accordingly, any deductible set forth 
in 38 C.F.R. § 17.101 pertaining to transportation expenses 
does not apply in this case.
At the time that the veteran's transportation expenses were 
incurred, service connection was in effect for the following 
disabilities:  bilateral hearing loss, evaluated as 100 
percent disabling; PTSD, evaluated as 30 percent disabling; 
and tinnitus, evaluated as 10 percent disabling.  Thus, the 
veteran had at least one service-connected disability that is 
evaluated as 30 percent disabling or greater.  The veteran's 
2003 and 2004 surgeries were for a left eye disorder, a 
nonservice-connected disability.  Accordingly, the veteran's 
circumstances satisfy the criteria under 38 C.F.R. § 17.143 
(b) for reimbursement of his travel expenses.  
The February 2005 statement of the case on this issue denied 
the veteran's claim for reimbursement on the basis that he 
failed to satisfy the criteria under 38 C.F.R. § 17.143(c), 
in that the veteran hired a driver in a private car to 
transport him to and from his eye surgeries on the dates 
noted above, and did not contract with a company providing 
a/an "ambulance, ambulette, air ambulance, wheelchair van, 
or other vehicle specially designed to transport disabled 
individuals."  38 C.F.R. § 17.143(c) (2006).  Both the 
December 2003 VAMC denial of reimbursement and the February 
2005 statement of the case fail to note that the veteran was 
in receipt of service-connected disability benefits for two 
disabilities which are evaluated as 30 percent disabling or 
greater.  Accordingly, the Board concludes that the veteran 
qualifies for reimbursement of his transportation expenses 
under 38 C.F.R. § 17.143(b).

ORDER

Compensation under 38 U.S.C.A. § 1151 for loss of vision in 
left eye is denied.

Reimbursement for hired driver expenses to medical services 
at a private facility on June 18, 2003; September 22, 2003; 
and February 4, 2004, is granted.


REMAND

The February 2006 rating decision in this case denied 
entitlement to special monthly compensation, based on a need 
for the regular aid and attendance of another person, or 
being housebound.  A notice of disagreement regarding the 
rating decision was received by the RO in February 2006.  The 
filing of a notice of disagreement initiates the appeal 
process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).

VA has not yet issued a statement of the case as to the issue 
of entitlement to special monthly compensation, based on a 
need for the regular aid and attendance of another person, or 
being housebound, pursuant to 38 U.S.C.A. § 1114(j) (West 
2002).  The Board is, therefore, obligated to remand this 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is remanded for the following action:

Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issue of entitlement to 
special monthly compensation, based on 
a need for the regular aid and 
attendance of another person, or being 
housebound, is necessary.  38 C.F.R. § 
19.26 (2006).  The veteran and his 
representative are reminded that to 
vest the Board with jurisdiction over 
these issues, a timely substantive 
appeal to the February 2006 rating 
decision denying this claims must be 
filed.  38 C.F.R. § 20.202 (2006).  If 
the veteran perfects an appeal as to 
these issues, the case should be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THIS CLAIM HAS BEEN ADVANCED ON THE BOARD'S DOCKET AS THE 
VETERAN IS 76 YEARS OLD.  ACCORDINGLY, THIS CLAIM MUST BE 
AFFORDED EXPEDITIOUS TREATMENT.  No action is required by the 
veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


